


109 HR 6277 IH: Disabled American Financial Security

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6277
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Crenshaw
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the establishment of disabled American financial security accounts for the care
		  of family members with disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled American Financial Security
			 Act of 2006.
		2.Disabled American
			 financial security accounts
			(a)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by inserting after part VIII
			 the following new part:
				
					IXSavings for
				individuals with disabilities
						
							Sec. 530A. Disabled American Financial Security
				  Accounts.
						
						530A.Disabled
				American Financial Security Accounts
							(a)General
				ruleA Disabled American
				Financial Security Account shall be exempt from taxation under this subtitle.
				Notwithstanding the preceding sentence, such account shall be subject to the
				taxes imposed by section 511 (relating to imposition of tax on unrelated
				business income of charitable organizations).
							(b)Definitions and
				special rulesFor purposes of
				this section—
								(1)Disabled
				American Financial Security AccountThe term Disabled
				American Financial Security Account means a trust created or organized
				in the United States (and designated as a Disabled American Financial Security
				Account at the time created or organized) exclusively for the purpose of paying
				qualified disability expenses of an individual who is disabled and who is the
				designated beneficiary of the trust, but only if the written governing
				instrument creating the trust meets the following requirements:
									(A)No contribution
				will be accepted—
										(i)unless it is in
				cash, and
										(ii)except in the case of rollover
				contributions described in subsection (c)(4), if such contribution would result
				in aggregate contributions for the taxable year and all preceding taxable years
				exceeding $500,000.
										(B)The trustee is a bank (as defined in
				section 408(n)) or another person who demonstrates to the satisfaction of the
				Secretary that the manner in which that person will administer the trust will
				be consistent with the requirements of this section.
									(C)No part of the
				trust assets will be invested in life insurance contracts.
									(D)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
									(2)Qualified
				disability expensesThe term
				qualified disability expenses means, with respect to an
				individual with a disability, amounts paid or incurred for—
									(A)education, medical
				care, employment training, moving, daily subsistence, and assistive technology,
				and
									(B)after the
				designated beneficiary has attained the age of 18, housing and
				transportation.
									(3)Individual with
				a disability
									(A)In
				generalAn individual is an individual with a disability if such
				individual has been certified by a physician as having a disability.
									(B)DisabilityThe
				term disability means disabled (within the meaning of section
				1614(a)(3) of the Social Security Act (42 U.S.C. 1382c(a)(3)).
									(C)PhysicianThe
				term physician has the meaning given to such term by section
				1861(r)(1) of the Social Security Act (42 U.S.C. 1395x(r)(1)).
									(c)Tax treatment of
				distributions
								(1)In
				generalExcept as otherwise
				provided in this subsection, any amount paid or distributed out of a Disabled
				American Financial Security Account shall be included in gross income by the
				payee or distributee, as the case may be, for the taxable year in which
				received in the manner as provided in section 72.
								(2)Distributions for
				benefit of designated beneficiary
									(A)In
				generalNo amount shall be includible in gross income under
				paragraph (1) if the qualified disability expenses of the designated
				beneficiary during the taxable year are not less than the aggregate
				distributions during the taxable year.
									(B)Distributions in
				excess of expensesIf such
				aggregate distributions exceed such expenses during the taxable year, the
				amount otherwise includible in gross income under paragraph (1) shall be
				reduced by the amount which bears the same ratio to the amount which would be
				includible in gross income under paragraph (1) (without regard to this
				subparagraph) as the qualified disability expenses bear to such aggregate
				distributions.
									(C)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo
				deduction, credit, or exclusion shall be allowed to the taxpayer under any
				other section of this chapter for any qualified disability expenses to the
				extent taken into account in determining the amount of the exclusion under this
				paragraph.
									(3)Additional tax
				for distributions not used for benefit of designated beneficiary
									(A)In
				generalThe tax imposed by
				this chapter for any taxable year on any taxpayer who receives a payment or
				distribution from a Disabled American Financial Security Account shall be
				increased by 10 percent of the amount thereof which is includible in gross
				income under paragraph (1).
									(B)ExceptionSubparagraph
				(A) shall not apply if the payment or distribution is made to a beneficiary (or
				to the estate of the designated beneficiary) on or after the death of the
				designated beneficiary.
									(C)Contributions
				returned before certain dateSubparagraph (A) shall not apply to
				the distribution of any contribution made during a taxable year if—
										(i)such distribution
				is made before the first day of the sixth month of the taxable year following
				the taxable year, and
										(ii)such distribution is accompanied by the
				amount of net income attributable to such excess contribution.
										Any net
				income described in clause (ii) shall be included in gross income for the
				taxable year in which such excess contribution was made.(4)RolloversParagraph
				(1) shall not apply to any amount paid or distributed from a Disabled American
				Financial Security Account to the extent that the amount received is paid, not
				later than the 60th day after the date of such payment or distribution, into
				another Disabled American Financial Security Account for the benefit of the
				same beneficiary. The preceding sentence shall not apply to any payment or
				distribution if it applied to any prior payment or distribution during the
				12-month period ending on the date of the payment or distribution.
								(5)Change in
				beneficiaryAny change in the
				beneficiary of a Disabled American Financial Security Account shall not be
				treated as a distribution for purposes of paragraph (1) if the new beneficiary
				is disabled and is a member of the family (as defined in section 529(e)(2)) of
				the old beneficiary.
								(d)Tax treatment of
				accountsRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to any Disabled
				American Financial Security Account.
							(e)Community property
				lawsThis section shall be applied without regard to any
				community property laws.
							(f)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if—
								(1)the assets of such
				account are held by a bank (as defined in section 408(n) or another person who
				demonstrates, to the satisfaction of the Secretary, that the manner in which he
				will administer the account will be consistent with the requirements of this
				section, and
								(2)the custodial
				account would, except for the fact that it is not a trust, constitute an
				account described in subsection (c)(1).
								For
				purposes of this title, in the case of a custodial account treated as a trust
				by reason of the preceding sentence, the custodian of such account shall be
				treated as the trustee thereof.(g)ReportsThe trustee of a Disabled American
				Financial Security Account shall make such reports regarding such account to
				the Secretary and to the beneficiary of the account with respect to
				contributions, distributions, and such other matters as the Secretary may
				require. The reports required by this subsection shall be filed at such time
				and in such manner and furnished to such individuals at such time and in such
				manner as may be required.
							(h)Coordination
				with means-tested programsAmounts held by, or paid or
				distributed from, a Disabled American Financial Security Account shall not be
				taken into account in determining eligibility for, or the amount or extent of,
				benefits provided by any program funded in whole or in part with Federal
				funds.
							.
			(b)Conforming
			 amendments
				(1)Penalty for
			 failure to meet minimum distribution requirementSubsection (c)
			 of section 4974 of such Code is amended by striking or at the
			 end of paragraph (4), by striking the period at the end of paragraph (5) and
			 inserting , or, and by inserting after paragraph (5) the
			 following new paragraph:
					
						(6)any Disabled
				American Financial Security Account (as defined in section
				530A(b)).
						.
				(2)Tax on prohibited
			 transactionsSubsection (c) of section 4975 of such Code
			 (relating to tax on prohibited transactions) is amended by adding at the end
			 the following new paragraph:
					
						(7)Special rule for
				Disabled American Financial Security AccountsAn individual for whose benefit a Disabled
				American Financial Security Account is established and any contributor to such
				account shall be exempt from the tax imposed by this section with respect to
				any transaction concerning such account (which would otherwise be taxable under
				this section) if section 530A(d) applies with respect to such
				transaction.
						.
				(3)ReportsParagraph
			 (2) of section 6693(a) of such Code is amended by redesignating subparagraphs
			 (D) and (E) as subparagraphs (E) and (F), respectively, and by inserting after
			 subparagraph (C) the following new subparagraph:
					
						(D)section 530A(g) (relating to Disabled
				American Financial
				SecurityAccounts).
						.
				(c)Clerical
			 amendmentThe table of parts
			 for subchapter F of chapter 1 of such Code is amended by inserting after the
			 item relating to part VIII the following new item:
				
					
						Part IX. Savings for individuals with
				disabilities.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
